I have the honour to bring the warm greetings of Yokwe on behalf of the people and Government of the Republic of the Marshall Islands.
I congratulate the President on his election and I rest assured that he will continue the strong efforts of his predecessor.
I also want to express my deep condolences to the people of the Bahamas and all the victims of Hurricane Dorian. They should know that, as fellow islanders, the people of the Marshall Islands stand with them.
The United Nations must be the platform for the voices of the most vulnerable peoples and Governments of the world. Yet we are all at a time in global politics when countries are being driven to look inwards, at the very moment when we all need to be doing the opposite. We risk the tragedy of overlooking those most in need.
The Marshallese people know that from our own experience. Our history with the Organization extends to its foundation and Charter of the United Nations. As a former United Nations Trust Territory, we approached the United Nations twice — in 1954 and again in 1956 — to stop the testing of nuclear weapons on our shores, and twice the United Nations disregarded our petitions, in place of resolutions authorizing nuclear detonations. Twice our voices went unheard, and twice larger political concerns overruled the protection of our human rights. As a Human Rights Council special rapporteur affirmed in 2012, this is not just a gravely difficult legacy, but a contemporary reality that continues to impact our human rights.
I am drawing the attention of the Assembly directly to that chapter of the Marshall Islands’ history to illustrate the global importance of human rights, because ours is far from the only moment at the United Nations when we, as Member States, have failed our solemn obligations to our peoples and to take meaningful and effective action to address the core human rights of those most in need, and when larger politics have so clouded our vision that the world has too often acted too little, too late or sometimes not at all.
We know that from our own perspective in the Pacific, but it is also a common cause embodied in the core human rights treaties and commitments that we all share. In the Marshall Islands, we have built up our own protection of human rights, not just by joining treaties but by working steadily to turn words into action. Yet we still have much to do to ensure a resilient future.
When I entered politics years ago, the Marshall Islands was in its youth as a newly independent nation. We were truly nation-building. But now, as an atoll small island developing State, a nation only one metre above sea level, with no higher ground, the climate crisis now forces us to engage in nation-saving. That is not academic — it is real; it is now; and it imperils our future, security and core human rights.
For those reasons, the Marshall Islands will stand in two weeks’ time for election to the Human Rights Council. Our experience has taught us to be not only a bridge-builder and a careful listener, but also a nation unafraid to take a strong stand when it is needed, even if it is unpopular. I truly hope that we will be judged on the strength of our conviction, the merits of all that we have accomplished on our own human rights record and all that we have committed to pursuing, and not be judged on the size of our gross domestic product or the number of chocolates that we have handed out.
As the Marshall Islands, we are presenting to the General Assembly what we do have: ourselves, our stories, our independent voice and our passionate belief that everyone must be held to account.
The Pacific Islands region is a steward of global oceans and sustainable fisheries. My own country is more than 99 per cent ocean, and, as such, for some what is a distant and obscure policy issue is for us our livelihood and identity. We look forward to concluding negotiations next year on a robust new treaty for biodiversity beyond national jurisdiction under the Law of the Sea, which provides coherence among sectors. As I reported to the Human Rights Council earlier this year, the members of our regional Pacific Islands Forum Fisheries Agency have also recently issued a declaration to ensure that human rights are protected in our fisheries sector, including aboard foreign vessels that dominate our waters.
Fisheries in the Pacific are often a proxy for security and influence. As my President told the Group of Seven leaders last year, illegal fishing is not only an economic menace but also a threat to our sovereignty. We welcome current assistance and urge a more intensified focus on the part of our partners and the international community on combatting illegal fishing in our region. Not only does it benefit our own regional security, but it also helps to preserve global food security.
We welcome partner efforts to help us achieve a free, open, democratic and secure Indo-Pacific region. Our island nations worked hard to achieve independence, and maintaining our stability, sovereignty and security is a clear priority. Further, we welcome the recent issued made by the United States during the recent Pacific Islands Forum:
“The United States recognizes that addressing environmental degradation and climate change is a priority in the Pacific... due to the threat posed by sea-level rise and the region’s vulnerability to natural disasters.”
I suggest that the significance of that statement is underrecognized and that it could spur a vital and much-needed dialogue on climate change with our region.
Our Pacific Islands Forum stands united in our leaders’ adoption of the Boe Declaration as the defining regional security framework. The recent recorded vote this summer on General Assembly resolution 73/332, entitled “Cooperation between the United Nations and the Pacific Islands Forum”, was a sad moment for both the Pacific region and the United Nations. The Member State that called for that recorded vote seems to have no shame in publicly bullying the smallest and most vulnerable nations in the world. The wider implications of that should be of grave concern to any democratic nation.
Our health is vital. We face communicable diseases such as the ongoing nationwide dengue fever outbreak, which is worsened by climate impacts. We also face non-communicable diseases, including one of the world’s highest incidence rates of diabetes. We welcome the partnership with the World Health Organization and other organizations and call urgently for greater efforts to collaborate on island-tailored strategies. We have the political will at the highest levels, but we lack the capacity and resources needed to protect our population. In that regard, we welcome the ongoing collaboration with UNICEF and the World Bank to help us study, understand and address childhood stunting and the root causes of that problem, which has hindered the physical growth, education and well-being of generations of Marshallese children. Improving childhood development in the first 1,000 days of life will have a dramatic and lasting impact on our future generations.
The Pacific Islands region has made positive strides but still has substantial work ahead to more effectively address gender equality. This is not just a matter of policy tools and capacity but also of political will. Even with recent legal and legislative improvements in my nation, the rates of domestic violence remain unacceptably high. Our island region has the lowest rate of women in Parliament in the world. As the nation with the first woman leader in the independent Pacific, the Marshall Islands believes that it is important for UN-Women to continue to strengthen its focus in our region and collaborate to address the root causes of gender inequality, and to do so while working within our cultural contexts.
There was once a time when small island nations were not recognized within the United Nations. As the meeting yesterday on the SIDS Accelerated Modalities of Action (SAMOA) Pathway made clear, island nations are now well recognized as global leaders and innovators within our own right. Yet we all still have much to do in turning words into action. The Sustainable Development Goals (SDGs) are a groundbreaking achievement in their use of indicators to benchmark progress towards clear targets. However, our challenge is that our small island Government is simply overwhelmed by the sheer scale of the nearly 250 SDG statistical indicators at hand. Clearly, that structure was not designed to fit the structure and capacity of small island nations, and as a result, global participation is limited to a one-size-fits-all structure. We have therefore realized in the Marshall Islands that the SDGs are a springboard and a tool to get to island-tailored strategies. We want the United Nations to work for us, and not the other way around. More targeted assistance by the United Nations system, including with regard to the statistical capacity of line ministries, is urgent.
We join our region in thanking the Secretary-General for his initiative in undertaking meaningful and effective United Nations system reform and his drive to succeed where others have fallen short. In particular, we emphasize the importance of the Secretary-General’s advocacy in proposing to establish a new United Nations multi-country office in the North Pacific. Despite strong efforts, the Resident Coordinator of the United Nations Multi-Country Office in Fiji cannot effectively serve 10 diverse and remote nations from a single Office. Our northern subregion is missing out on existing assistance opportunities within the United Nations system because of those disconnections.
We are still facing challenges from the impacts of nuclear-weapons testing, and our experience should be a global lesson of the humanitarian consequences of nuclear detonation. We have been left with a devastating footprint on our health, well-being and environment and the rights of our population. That is a result of contamination that we did not cause and which we lack the capacity to fully understand, let alone address. Our recent establishment of a national nuclear commission, as well as the progress that it has made towards a work plan, are historic steps forward. But we cannot do it alone, and we call for the assistance of the Secretary-General to define a structured work plan by the United Nations system with a defined focal point within the management team at United Nations Headquarters. Accountability within the United Nations system is needed to help answer the joint call by the leaders of the Pacific Island Forum for unique and targeted assistance in addressing remediation.
The Republic of the Marshall Islands strongly affirms its close relationship with Taiwan. The lasting friendship between our free and democratic nations is truly unstoppable. Indeed, this past month our Parliament strengthened those ties through a unanimous resolution. Further, Taiwan should play a clear role within the United Nations system that includes meaningful participation in the relevant specialized agencies and mechanisms, such as the United Nations Framework Convention on Climate Change, the World Health Assembly and the International Civil Aviation Organization. If we as a world and the United Nations are truly serious about leaving no one behind, we should recognize the participation and assistance of all relevant sources, and thus appropriately recognize Taiwan’s partnership and engagement with my own nation and others.
For those unfamiliar with the geography of atoll small nations like my own, coral atolls are formed by the sinking of extinct volcanoes, leaving us with thin, low-lying and narrow islands. That demands a perfect sea-level balance — one that is now upset by sea-level rise. Warming waters are leading to an increased and near-constant bleaching of coral, the survival of which, globally, is now at risk by mid-century. My nation is literally being eaten away. But we share the sentiment that we are not sinking, we are fighting. We are not helpless victims; rather, we are pushing forward our own policy tools to define the future. But will anyone respond to our dire need for assistance at scale?
When I was a young boy in the Marshall Islands, the unavoidable sound of ocean waves crashing upon our coral reefs was, to me, a natural symphony. But to my grandchildren, that same sound is rapidly becoming, to them, a threat of inundation. Do they not share my same right to live in their ancestral homes? In response, I can only quote our national Constitution, that
“All we have and are today as a people, we have received as a sacred heritage which we pledge ourselves to safeguard and maintain, valuing nothing more than our rightful home on the[se] islands.”